Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 15, 2008 VIA EDGAR Division of Investment Management Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C. 20549 Re: Sentinel Group Funds, Inc. (Registrant) Registration Statement on Form N-14; File No. 333-147375 Ladies and Gentlemen: On behalf of the Registrant, I hereby request, pursuant to Rule 477 under the Securities Act of 1933, as amended, the withdrawal of the Registrants Post-Effective Amendments 1, 2 and 3 to its Registration Statement on Form N-14 (Amendment) filed with the U.S. Securities and Exchange Commission on December 28, 2007 (Edgar Accession No. 0001206774-07-002987); January 11, 2007 (Edgar Accession No. 0000225843-08-000005) and January 14, 2008 (Edgar Accession No. 0000225843-08-000010). Contrary to our prior belief, we now understand that the Registration Statement had not been declared effective. Consistent with our discussions with SEC staff, we intend to file a new pre- effective amendment to the Registration Statement shortly and request the acceleration of its effectiveness. Please call me at (802) 229-7410 if you have any questions. Sincerely, /s/ Kerry A. Jung Kerry A. Jung Secretary Sentinel Group Funds, Inc. One National Life Drive Montpelier, VT 05604
